UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6158


RANDALL DAVID DUE,

                    Petitioner - Appellant,

             v.

JENNIFER SAAD,

                    Respondent - Appellee.



                                      No. 19-6239


RANDALL DAVID DUE,

                    Petitioner - Appellant,

             v.

JENNIFER SAAD,

                    Respondent - Appellee.



Appeals from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:18-cv-00029-GMG)


Submitted: June 13, 2019                                         Decided: June 18, 2019
Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randall David Due, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated cases, federal prisoner Randall David Due appeals the

district court’s order adopting the magistrate judge’s recommendation to dismiss Due’s

28 U.S.C § 2241 (2012) petition seeking to challenge his convictions, as well as its orders

denying Due’s motions seeking reconsideration and clarification of the dismissal order.

Due has also filed several motions with this court, including motions for Respondent to

be held in contempt of court and to compel the conduct of Respondent. We affirm.

       The district court referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2012). The magistrate judge recommended that relief be denied and

advised Due that failure to file timely objections identifying the portions of the

recommendation to which objections are made would waive appellate review of a district

court order based upon the recommendation. Despite this warning, Due failed to file

specific objections to the magistrate judge’s dispositive recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned that failure to object will waive appellate review. See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140

(1985). Due has waived appellate review of the district court’s order adopting the

magistrate judge’s recommendation to dismiss his § 2241 petition by failing to file

specific objections to the magistrate judge’s dispositive recommendations after receiving

proper notice. We thus affirm the district court’s order dismissing the § 2241 petition.



                                             3
      Because Due’s subsequently filed motions seeking reconsideration of the

dismissal order were filed within 28 days of that order, the district court correctly

reviewed those motions pursuant to Fed. R. Civ. P. 59(e). See Robinson v. Wix Filtration

Corp. LLC, 599 F.3d 403, 411 (4th Cir. 2010) (“A Rule 59(e) motion is discretionary

[and] . . . need not be granted unless the district court finds that there has been an

intervening change of controlling law, that new evidence has become available, or that

there is a need to correct a clear error or prevent manifest injustice.”). We have reviewed

the court’s orders denying Due’s postjudgment motions and discern no error.

Accordingly, we affirm those orders for the reasons stated by the district court. See Due

v. Saad, No. 3:18-cv-00029 (N.D.W. Va. Jan. 15, 2019 & Feb. 4, 2019). We grant Due’s

applications for leave to proceed in forma pauperis, but deny all pending motions in these

appeals. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            4